Citation Nr: 0407425	
Decision Date: 03/22/04    Archive Date: 04/01/04

DOCKET NO.  95-42 563	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
headaches secondary to trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant had active service in the United States Navy 
from January 1986 to January 1989, and thereafter he was a 
member of the Naval Reserve until 1992.  This case came 
before the Board of Veterans' Appeals (Board) on appeal from 
an October 1994 rating decision issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  The Board most recently remanded the case for 
additional development in June 2003; the RO has now returned 
the case to the Board for appellate review.

The evidence of record, taken in the context of the veteran's 
various contentions, raises the question of entitlement to 
service connection for migraine headaches.  This issue is 
referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran's post-traumatic headaches have been purely 
subjective in nature, with no diagnosis of multi-infarct 
dementia.

2.  The disability picture associated with the post-traumatic 
headache disability is not so unusual as to render the 
application of the regular schedular provisions impractical.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
service-connected headaches secondary to head trauma have not 
been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.12a, Diagnostic Code 8045 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant and his representative contend that the 
appellant's headaches are more disabling than currently 
evaluated and warrant a rating in excess of 10 percent.  The 
appellant's representative also contends that the appellant 
is entitled to a rating in excess of 10 percent based on 
additional disability due to trauma, including organic brain 
syndrome due to trauma that he likens to multi-infarct 
dementia under Diagnostic Code 8045.

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
appellant, as well as the entire history of the appellant's 
disability in reaching its decision, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  In the evaluation of 
service-connected disabilities the entire recorded history, 
including medical and industrial history, is considered so 
that a report of a rating examination, and the evidence as a 
whole, may yield a current rating which accurately reflects 
all elements of disability, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The most 
current evidence of the severity of the appellant's headaches 
is found in the reports of the VA medical examinations 
conducted in November 1991, June 1997, and March 2000.  The 
record also includes private and VA treatment records dated 
between 1989 and 2002.

The appellant's service-connected post-traumatic headaches 
are a residual of a head injury he sustained in service.  He 
described these headaches in his June 1996 testimony given at 
a personal hearing conducted at the RO as being painful and 
incapacitating a couple of times per week.  He also testified 
that the headaches were associated with light sensitivity, 
nausea and vomiting.

The appellant underwent a VA medical examination in November 
1991; he complained of occipital cephalgia, pain, vertigo and 
dizziness.  He reported that the cephalgia could go on for up 
to two days and that it was associated with nausea.  The 
examiner rendered a diagnosis of cephalgia and vertigo 
secondary to head trauma.  The appellant also underwent a VA 
audiologic examination in December 1991.  He stated that the 
dizziness had resolved and that he suffered from occipital 
headaches every few days that involved aching and stabbing 
pains.  

On VA psychiatric examination in June 1997, the appellant 
complained of migraine headaches.  The diagnostic impression 
included an Axis III diagnosis of migraine headaches.  It was 
indicated that the appellant's current psychiatric disorders 
of non-combat-related post-traumatic stress syndrome (PTSD) 
and personality syndrome, not otherwise specified, were not a 
direct result of his migraine headaches.

The appellant underwent a VA brain and spinal cord 
examination in March 2000; the examiner reviewed the 
appellant's medical records and stated that there had not 
been any diagnosis of dementia or organic brain syndrome in 
the past.  The appellant reported that he suffered from 
headaches two to three days per week.  He said that he would 
see stars in front of his eyes and then would develop a 
throbbing headache with nausea and occasional vomiting.  He 
also said that light hurt his eyes.  The examiner rendered a 
diagnosis of migraine headaches that could be construed to be 
a result of the service-connected injury.  The examiner 
concluded that there was no evidence of a cognitive disorder 
or other neurologic signs to suggest that the appellant had 
dementia secondary to the service-connected injury.

Review of the claims file reveals that the appellant has been 
treated intermittently for complaints of chronic headaches 
since childhood that worsened following head and neck trauma 
in service.  VA outpatient treatment records dated in 1994 to 
1998 document diagnoses of chronic headaches of unspecified 
type as well as migraines.  The appellant had taken a variety 
of medications for treatment of his headaches, including 
Imitrex.  More recent medical treatment records, however, do 
not reflect any complaints of, or treatment for, headaches.  
A VA outpatient treatment record dated in January 1999 
contains the last mention of treatment for migraine 
headaches.  Since then, the appellant has mainly been treated 
for complaints of cervical spine and lumbar spine pain.  A 
computerized tomography (CT) scan of the appellant's brain 
conducted in April 2000 was normal.  The report associated 
with a VA neurological evaluation conducted in November 2001 
contains no mention of any headaches.  In March 2002, the 
appellant denied a history of migraines during a neurology 
consultation; the report of that consultation does not 
include any mention of headaches or headache pain.

The appellant's service-connected headache disorder is 
currently assigned a 10 percent rating under the provisions 
of 38 C.F.R. § 4.124a, Diagnostic Code 8045-9304 pertaining 
to brain disease due to trauma.  Under 38 C.F.R. § 4.124a, 
Diagnostic Code 8045, purely neurological disability, such as 
hemiplegia, epileptiform seizures, facial nerve paralysis, 
etc., following trauma to the brain, will be rated under the 
diagnostic codes specifically dealing with such disabilities, 
with citation of a hyphenated diagnostic code (e.g. 8045-
8207).  Purely subjective complaints such as headaches, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Diagnostic 
Code 9304.  This 10 percent rating will not be combined with 
any other rating for a disability due to brain trauma.  
Ratings in excess of 10 percent for brain disease due to 
trauma under Diagnostic Code 9304 are not assignable in the 
absence of a diagnosis of multi-infarct dementia associated 
with brain trauma.

In this case, post-traumatic headaches are the only symptoms 
that have been service connected as a result of an in-service 
injury.  Moreover, this residual is purely subjective in 
nature as defined above, and there has been no diagnosis of 
multi-infarct dementia associated with brain trauma in the 
medical evidence of record.  As such, there is no basis for 
assignment of a schedular rating in excess of 10 percent for 
the appellant's headaches.  (The veteran has, as noted above, 
been diagnosed with migraine headaches, but service 
connection has not been awarded for this disability.  The 
Board's jurisdiction in this case consequently extends only 
to the assignment of a rating for the service-connected post-
traumatic headaches.)

The appellant has indicated that he should be rated as more 
than 10 percent disabled for his headache disability due to 
his symptomatology.  The appellant's representative has 
argued that the appellant's symptoms are the equivalent of 
organic brain syndrome.  However, the appellant and his 
representative, as laypersons, are not considered competent 
to offer an opinion as to matters requiring specialized 
knowledge, i.e. degree of impairment due to a medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); See also Clark v. Derwinski, 2 Vet. App. 166 (1992).  
Competent medical evidence is required.  The VA medical 
examination reports indicate no cognitive disorder and no 
multi-infarct dementia.  These clinical assessments are 
considered persuasive as to the nature and degree of the 
appellant's impairment due to his headache disability since 
they consider the results of diagnostic evaluations.

Notwithstanding the above discussion, a rating in excess of 
the currently assigned 10 percent evaluation for the headache 
disability at issue may be granted when it is demonstrated 
that the particular disability presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  

The Board finds no evidence that the appellant's service-
connected post-traumatic headache disability has presented 
such an unusual or exceptional disability picture at any time 
as to require an extraschedular consideration pursuant to the 
provisions of 38 C.F.R. § 3.321(b).  The schedular rating 
criteria are designed to compensate for average impairments 
in earning capacity resulting from service-connected 
disability in civil occupations.  38 U.S.C.A. § 1155.  
"Generally, the degrees of disability specified [in the 
rating schedule] are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  38 C.F.R. § 4.1.

The Board finds that the schedular evaluation in this case is 
not inadequate.  As discussed above, there are higher ratings 
for residuals of head trauma, but the required manifestations 
have not been shown in this case-multi-infarct dementia.  
The Board further finds no evidence of an exceptional 
disability picture in this case.  The appellant has not 
required any hospitalization for his post-traumatic headaches 
and he has not sought any treatment for this condition since 
2000, and prior to that the headaches were controlled with 
medication.  The appellant has not offered any objective 
evidence of any symptoms due to the post-traumatic headaches 
that would render impractical the application of the regular 
schedular standards.  Consequently, the Board concludes that 
a remand for consideration of the assignment of an 
extraschedular rating is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996) (When evaluating an increased 
rating claim, it is well established that the Board may 
affirm an RO's conclusion that a claim does not meet the 
criteria for submission for an extraschedular rating pursuant 
to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on 
its own.)

In reaching its conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
since the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt doctrine is inapplicable.  See Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

The Board is aware that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits, including which evidence, if any, the 
appellant is expected to obtain and submit, and which 
evidence will be obtained by VA.  See Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  The regulations implementing 
this law are applicable to this claim.  VAOPGCPREC 7-2003.  

The Board finds that the requirements of the VCAA have been 
satisfied in this matter.  The appellant was notified of the 
information necessary to substantiate his claim by means of 
several documents, including letters prepared by the RO and 
sent to the veteran.  Therefore, VA has no outstanding duty 
to inform the appellant that any additional information or 
evidence is needed.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  Here, the RO obtained VA and 
private medical records identified by the appellant.  The 
appellant was afforded VA medical examinations.  Neither the 
appellant nor his representative has indicated that there is 
any additional evidence regarding the headache disability.  
Therefore, there is no indication that additional relevant 
medical records exist.

The Board finds that VA has satisfied its duty under the VCAA 
to assist the appellant in obtaining evidence pertaining to 
his claim.  The Board therefore finds that no useful purpose 
would be served in remanding this matter for more development 
of the headache disability increased rating claim.  Such a 
remand would result in unnecessarily imposing additional 
burdens on VA, with no benefit flowing to the appellant.  The 
Court has held that such remands are to be avoided.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


ORDER

An evaluation in excess of 10 percent for the service-
connected headache disability is denied.



		
MARK F. HALSEY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



